F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAY 30 1997
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 TAD THORNHILL,

          Plaintiff-Appellant,
 v.                                                        No. 96-6263
                                                    (D.C. No. CIV-95-0546-R)
 OKLAHOMA DEPARTMENT OF                                   (W.D. Okla.)
 PUBLIC SAFETY,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL, and KELLY, Circuit Judges.



      Plaintiff-Appellant Tad Thornhill, an Oklahoma resident, holds a valid

Oklahoma driver’s license. In order for Thornhill to keep that license, defendant-

appellee Oklahoma Department of Public Safety (“the Department”) requires

Thornhill to report periodically concerning a neuropsychiatric condition suffered

by Thornhill. Thornhill objects to this reporting requirement.



      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
      To voice his objections, Thornhill sued the Department in federal district

court. His complaint alleged that:

      I don’t believe I have mental problems that are concerned topics. I
      take a very low dosage of thorazine. It has no bad effects on my
      alert system. My mental problems have always been under good
      control.

      The district court dismissed Thornhill’s complaint pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6), noting that Thornhill had failed to state a claim under

which relief could be granted, and had failed to demonstrate any basis for federal

subject matter jurisdiction. Thornhill v. Department of Pub. Safety, No. CIV-95-

0546-R (W.D. Okla. July 15, 1996) (Order). Thornhill now appeals the dismissal

of his complaint.

      After reviewing the record, we AFFIRM the dismissal of Thornhill’s

complaint for the reasons set forth in the district court’s order.

      The mandate shall issue forthwith.



                                        ENTERED FOR THE COURT


                                        David M. Ebel
                                        Circuit Judge




                                          -2-